 1   TIMOTHY S. LAFFREDI (WI SBN 1055133)
     Assistant United States Trustee
 2   JUSTIN C. VALENCIA (SBN NE 25375 / SBN IA AT0012006)
     Trial Attorney
 3   United States Department of Justice
     Office of the United States Trustee
 4   2500 Tulare Street, Suite 1401
     Fresno, CA 93721
 5   Telephone: (559) 487-5002
     Facsimile: (559) 487-5030
 6   Email: justin.c.valencia@usdoj.gov
 7   Attorneys for TRACY HOPE DAVIS
     United States Trustee for Region 17
 8
                             UNITED STATES BANKRUPTCY COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA
                                   SANTA ROSA DIVISION
10
11    In re                                       )       Case No. 15-10150 CN
                                                  )
12    DEERFIELD RANCH WINERY, LLC,                )       Chapter 11
                                                  )
13                                                )
                                                  )
14                         Debtor.                )
                                                  )
15                                                )
16                          NOTICE OF SUBSTITUTION OF COUNSEL
17            PLEASE TAKE NOTICE that the undersigned attorney is hereby substituted as counsel
18
     of record in place of Lynette C. Kelly and Minnie Loo for Tracy Hope Davis, the United States
19
     Trustee for Region 17. All notices should now be directed to:
20
21                  Office of the United States Trustee
                    Attn: Justin C. Valencia
22                  2500 Tulare Street, Suite 1401
                    Fresno, CA 93721
23                  Email: justin.c.valencia@usdoj.gov
24
25   Dated: December 29, 2020                    TRACY HOPE DAVIS
                                                 UNITED STATES TRUSTEE
26
                                                  /s/ Justin C. Valencia
27                                               Trial Attorney for United States Trustee
28



     Notice of Substitution of Counsel
     Case: 15-10150 Doc# 273 Filed: 12/29/20                Entered: 12/29/20 15:39:15      Page 1 of
                                          1
